The Appellate Division modified the surrogate's decree in respect of the award of costs. The order was, therefore, one of modification within the meaning of section 190, subdivision 1, of the Code of Civil Procedure, and an appeal to this court may be taken of right. The appellant is not required to show that the modification resulted to her prejudice. The statute contemplates an appeal to this court whenever the Appellate Division has found error in the whole or in any part of the judgment or final order before it for review. On the ground that leave to appeal is unnecessary the motion is denied, without costs. *Page 546